Citation Nr: 0926891	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-28 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, including depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty with the Merchant Marine 
for various periods from October 1943 to August 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from July 2005 and August 2006 rating decisions by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.  This case has 
been advanced on the docket.


FINDINGS OF FACT

1.  The equivalent of PTSD was arguably diagnosed during the 
Veteran's active service, and an inservice stressor has been 
verified by the objective evidence of record.

2.  A private examiner has linked the Veteran's degenerative 
disc disease and degenerative joint disease (arthritis) of 
the cervical spine to his military service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.7(x)(15), 3.303, 3.304 (2008).

2.  Degenerative disc disease, and degenerative joint disease 
(arthritis), of the cervical spine were incurred in the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the claims on 
appeal, any deficiency (such as the inadequacy of the May 
2005 VA (QTC) examinations, as asserted by the Veteran's 
representative) as to VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) is rendered moot.

Service as an American Merchant Marine in Oceangoing Service, 
during the period of Armed Conflict, from December 7, 1941 to 
August 15, 1945, has been certified by the Secretary of the 
Defense as active military service.  38 C.F.R. § 3.7(x)(15).

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Psychiatric disability

The Veteran's DD 214 discloses that he performed various 
jobs, including coal passer and wiper, while serving aboard 
vessels of the Merchant Marine.  The Veteran's main assertion 
is that he has PTSD as a result of being in a dangerous 
convoy from March 1944 to May 1944 that involved transporting 
fuel from the North Atlantic to North Africa.  The Veteran 
asserts that, during the convoy, his vessel encountered 
terrible storms and was in constant danger of being attacked 
by enemy submarines.

As noted, the Veteran served on active duty with the Merchant 
Marine for various periods from October 1943 to August 1945, 
with the last such period being from July 24, 1945 to August 
15, 1945.  There are no service treatment records associated 
with the claims file.

A December 4, 1945 record from the Merchant Marine Hearing 
Unit, United States Coast Guard, reveals that the Veteran had 
been referred from an out-patient office of the United States 
Public Health Service.  The record noted that the Veteran had 
been suffering from "mixed neurosis" and was not fit for 
sea duty "at the present time."  

In a December 2004 letter, a private physician (W.R., M.D.), 
following mental status examination of the Veteran in 
November 2004, diagnosed that the Veteran had severe PTSD, 
and  related the symptoms to his World War II experiences.

In an examination report dated March 15, 2005, and in a 
February 2006 supplement to the March 2005 examination 
report, R.A.H., D.O., indicated that the Veteran's current 
PTSD diagnosis was essentially equivalent to the Veteran's 
1945 diagnosis of mixed neurosis.

A May 2005 VA examiner indicated that the Veteran had 
depression but did not have all the criteria necessary for a 
diagnosis of PTSD.

The Board finds that the medical evidence supports a 
diagnosis of PTSD.  While the May 2005 VA examiner indicated 
that the Veteran did not have PTSD, such a conclusion was 
based on a finding by the May 2005 VA examiner that the 
Veteran had no chronic flashbacks or sufficiently severe 
intrusive thoughts (as required by the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), 309.81, 
Criteria B and F).  Nevertheless, the Veteran did complain of 
flashbacks at examinations conducted in December 2004 and 
March 2005, and the December 2004 examiner noted that the 
Veteran's PTSD was productive of social and occupational 
impairment.  At any rate, it appears that two examiners have 
determined that the Veteran has PTSD, and one has determined 
that he does not have PTSD.  The Board is unable to 
distinguish these examinations, and finds that the 
requirement of medical evidence diagnosing PTSD has been met.

Having found that the Veteran has a diagnosis of PTSD, the 
Board would normally be required to determine whether there 
exists a stressor which has been verified from official 
sources, or if there is credible supporting evidence from 
another source that a stressor claimed by the Veteran 
occurred.  This case, however, does not require such an 
analysis.

The private examiners in this case have essentially stated 
not only that the Veteran's PTSD is related to his service, 
but they have basically contended that the Veteran had a 
diagnosis of PTSD (or the equivalent) during his service (or, 
at most, shortly thereafter).  The Veteran's last period of 
service was in August 1945, and by December 1945 the Veteran 
had already been evaluated and referred to the Merchant 
Marine hearing unit by another medical entity (the U.S. 
Public Health Service).  Statements from the Veteran and a 
service comrade appear to indicate that the Veteran did seek 
treatment for his psychiatric disability prior to his August 
1945 service discharge, in that the Veteran sought treatment 
from a family physician subsequent to the May 1944 voyage 
aboard the SS Winchester during a 30 day period of leave 
following the March 1944 to May 1944 voyage.  

Even if it were to be held that the Veteran's PTSD (mixed 
neurosis) was not diagnosed during service, the Board finds 
that the record contains credible supporting evidence which 
corroborates the Veteran's claimed stressors.  38 C.F.R. 
§ 3.304(f); Cohen, supra.  The Veteran's DD 214 supports his 
assertion that he was engaged in the transport of supplies 
within various war zones.  The Veteran's contentions 
concerning this issue are further supported by the March 2006 
statement from the Veteran's service comrade, A.L.  In that 
statement, A.L. noted that he had known the Veteran since 
Christmas 1943 and had served aboard a tanker (SS Winchester) 
with the Veteran in 1944 that was part of a convoy delivering 
fuel to Mediterranean and North African ports for use in 
future military operations in Southern Europe.  A.L indicated 
that the voyage aboard the SS Winchester included 
encountering treacherous weather and also necessitated 
destroyer escorts for protection from enemy submarines.  A.L. 
noted that the convoy escort vessels had used depth charges 
and had sunk a German submarine.

In short, when evaluating the evidence of record in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the Veteran served, the Veteran's military records, 
and all pertinent medical and lay evidence, the Board finds 
that an inservice stressor has been verified by the objective 
evidence of record.  Accordingly, as it appears that PTSD was 
essentially diagnosed during service, or, alternatively, as 
it appears that an inservice stressor has been verified by 
the objective evidence of record, service connection for PTSD 
is warranted.

The Veteran's claim for disability compensation is based not 
only on his having PTSD, but on a broader basis of his having 
a mental disability (Clemons v. Shinseki, 23 Vet. App. 1 
(2009)), and, in this regard, the Board notes that a 
diagnosis of depression was reported on the May 2005 VA 
examination.  The Board observes, however, that depression 
was not shown in service or shortly thereafter, and no 
examiner has linked depression to the Veteran's military 
service.  As such, separate service connection for depression 
is not warranted.  However, depression remains for clinical 
consideration as a manifestation or symptom of the now 
service-connected PTSD.

While it may be argued that the competent evidence is in 
equipoise as to whether the Veteran's inservice stressor has 
been verified, in such cases, doubt is resolved in the 
Veteran's favor, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), and service connection for PTSD is 
warranted.

II.  Cervical Spine

Medical records, including a March 30, 2005 private 
examination report, indicate that the Veteran's X-rays reveal 
degenerative disc disease and degenerative joint disease 
(arthritis) of the cervical spine.  The Veteran asserts that 
his cervical spine disabilities result from a fall he 
suffered while serving aboard the SS Winchester in 1944.  He 
has stated that he sought treatment for his cervical spine 
when he came home from leave but he further indicated that 
such records are unobtainable.

As noted, there are no service treatment records associated 
with the claims file, and no indication that any such 
obtainable records exist.

In a statement received in July 2007, the Veteran indicated 
that in March 1944, while aboard the SS Winchester and during 
a storm, the following occurred:

It was during this storm that while 
inspecting the bilges for possible 
flooding, I slipped and fell, hitting the 
back of my head and neck.  Merchant ships 
at that time had no medical personnel or 
facilities to treat injuries, and I 
continued to do my job in the engine room 
the best that I could with the head/neck 
injury.

In a statement received in March 2006, the Veteran's service 
comrade, A.L., stated, in pertinent part, as follows:

We [meaning the Veteran and A.L., aboard 
the SS Winchester ] were going Northeast 
in the North Atlantic and there was a 
terrible storm and the ship was being 
tossed around like a rubber ball.  [The 
Veteran and A.L.] both worked in the 
engine room to assist the firemen of the 
boilers and do maintenance, read gauges, 
etc.  Our job was called "Wipers", 
which each ship carried two men.  [The 
Veteran and A.L.] were sent below to 
check the bilges during the heavy storm, 
and it was hard to navigate and keep our 
balance.  [The Veteran] fell and hit his 
head on the angled metal bracing of the 
ship.  When he fell, he hit his head so 
terribly hard, he said he saw stars.  
Since there were no [d]octors on board 
ship, [the Veteran] went topside to his 
bunk to lay down.   On a Merchant ship 
there is no replacement help, each ship 
[carries] a total crew of 30 to 32 men 
including the Captain down to the galley 
boy, so it was necessary for everyone to 
do their job regardless of how you felt.

In a March 2005 examination report, and February 2006 
supplemental report, R.A.H., D.O., essentially indicated that 
the Veteran's current cervical spine disabilities were 
related to his 1944 shipboard injury.

At a May 2005 VA examination, the examiner indicated that the 
Veteran had degenerative joint disease of the cervical spine 
with mild loss of function due to pain; no opinion of 
etiology concerning the cervical spine disability was 
offered.

The Veteran has reported the occurrence of injury to the 
cervical spine while aboard a ship in service.  Based upon a 
review of the record as a whole, including the corroborating 
statement of a former military comrade of the Veteran, the 
Board finds that the Veteran's allegation of cervical spine 
injury in service aboard a ship is consistent with the 
circumstances of his service.  As such, the Board finds that 
the Veteran is both competent and credible in his allegation 
of having sustained a cervical spine injury in service.  

A private health care professional has linked the Veteran's 
current cervical spine disabilities to his reported cervical 
spine injury while aboard a ship in service in 1944.  The 
Board notes that the May 2005 VA examiner did not opine to 
the contrary.  While the medical evidence does not reveal 
degenerative changes of the cervical spine until many years 
following service, the Board finds that he evidence of record 
as a whole is in equipoise as to a nexus to service.  
Resolving doubt in the Veteran's favor, the Board finds that 
service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine is 
warranted.




ORDER

Service connection for PTSD is granted.

Service connection for degenerative disc disease, and 
degenerative joint disease (arthritis), of the cervical spine 
is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


